Citation Nr: 1140375	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip disability secondary to right hip disability.

2.  Entitlement to service connection for radiculopathy of the right hip.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to an increased rating for post-operative residuals of an excision of a tumor of the right hip with arthritis, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for frontal sinusitis with allergic rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005, February 2007, and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the instant matter was previously before the Board in November 2009, at which time the Board remanded claims of service connection for hearing loss, tinnitus, a left hip disability, radiculopathy of the right hip, and peripheral neuropathy, and the issues of entitlement to increased ratings for residuals of right hip tumor excision and sinusitis with allergic rhinitis for further evidentiary development, to include obtaining a VA medical examination in connection with some of the Veteran's claims.  On remand, the Appeals Management Center (AMC) issued a July 2011 decision in which the Veteran was awarded service connection for bilateral hearing loss and tinnitus.  The Veteran was informed that if he disagreed with the AMC's decision, he had one year from the date of the letter notifying him of the decision to appeal.  Although the appeal period has not yet expired, there is no indication in the claims folder that the Veteran has expressed disagreement with any aspect of the awards--the assigned rating or the effective date assigned for his hearing loss and tinnitus.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely notice of disagreement to a rating decision and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2011).  As there is nothing of record at this time to indicate any disagreement with the issues decided in the July 2011 AMC decision, the Board will not include them in its appellate review.

(The decision below addresses the Veteran's claim of service connection for a left hip disability, as well as entitlement to a rating greater than 10 percent for service-connected sinusitis with allergic rhinitis.  The issues of entitlement to an increased rating for a right hip disability as well service connection for right hip radiculopathy and peripheral neuropathy are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed left hip disability that is shown to be proximately due to, the result of, or aggravated by a service-connected disability.

2.  Prior to March 15, 2010, the Veteran's frontal sinusitis with allergic rhinitis resulted in less than six non-incapacitating episodes a year characterized by headaches, pain, and purulent discharge; incapacitating episodes requiring antibiotic treatment were not shown.

3.  Since March 15, 2010, the Veteran's frontal sinusitis with allergic rhinitis has resulted in near constant sinusitis manifested by headaches, pain, and purulent discharge.


CONCLUSIONS OF LAW

1.  The Veteran's does not have a left hip disability that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Prior to March 15, 2010, the criteria for a rating in excess of 10 percent for service-connected frontal sinusitis with allergic rhinitis had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6522-6512 (2011).

3.  The criteria for a 50 percent disability rating for service-connected frontal sinusitis with allergic rhinitis have been met since March 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6522-6512 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010). 

In July 2006, the RO received from the Veteran a statement wherein he indicated that his service-connected frontal sinusitis with allergic rhinitis had become worse.  The Veteran's claim of service connection for a left hip disability was received by the RO in October 2007.  In August 2006, the RO sent to him a letter notifying him of the need to submit evidence showing that his service-connected disability had increased in severity.  The RO stated that it would consider the impact of the disability and its symptoms on employment.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

In October 2007, the RO sent to the Veteran a letter that provided him with the specific criteria for establishing service connection on a secondary basis.  It further advised the Veteran of the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence, and included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice letters in this case.  Further, the Board finds that the August 2006 and October 2007 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims decided herein.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA examination reports, VA treatment records, and statements from the Veteran.  The Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  In its November 2009 remand, the agency of original jurisdiction (AOJ) was directed to obtain the Veteran's SSA records.  The AOJ complied with that directive by requesting the Veteran's records in February 2010.  In response to that request, the SSA National Records Center responded that it was unable to supply the AOJ with the Veteran's records because his records had been destroyed.  A July 25, 2011, letter notes that the Veteran was informed that his SSA records had been destroyed and requested that he submit any records in his possession.  The Veteran did not respond.  Accordingly, although the Veteran's SSA records were not obtained, the Board finds that there was substantial compliance with the November 2009 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (substantial compliance as applied to remand instructions)); Stegall, supra. 

The Veteran was also afforded VA examinations in connection with his claims.  The examiners reviewed the claims folder and conducted thorough examinations of the Veteran.  The examiners also considered the Veteran's lay assertions regarding the onset and severity of his symptoms.  The opinions resulting from those examinations are detailed and adequately supported by the evidence of record and rationale contained therein.  The Board finds that the examination reports, along with the VA outpatient treatment records, contain sufficient evidence by which to evaluate the Veteran's service-connected sinusitis in the context of the pertinent regulations and throughout the appeal period.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).

II.  Service Connection

The Veteran is seeking service connection for a left hip disability, which he asserts is related to his service-connected right hip disability.  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

A review of the VA treatment records shows that in September 2004, a very small sclerotic density was seen on x-ray in the left femoral head that was thought to possibly represent a bone island.  A bone scan was subsequently performed, which revealed increased bone metabolism of the left femur.  The exact cause of the femur abnormality was uncertain, but possibilities included metastasis and benign disease of the bone.  Hip x-rays taken in August 2007 showed no significant osteoarthritic changes, no bony erosions, and no bony injuries.  The Veteran's hip bones were noted to be osteoporotic.  A September 2007 treatment entry recorded an impression of degenerative joint disease in the hips.  There were no findings to indicate definite metastatic disease to the bone.  A March 2008 bone scan showed normal hips.  It was noted that the left femur abnormality shown on bone scans dated in 2004 was no longer seen.  It was determined that whatever process had been present had resolved metabolically.  No evidence of metastatic disease to the bone was seen.  

The Veteran continued to complain of bilateral hip pain.  In April 2008, he was afforded a VA examination in connection with his claim of service connection for a left hip disability.  The examiner indicated that he had reviewed the claims folder and obtained a history from the Veteran.  The examiner also noted that he had previously examined the Veteran in December 2001, at which time he had found his hips to be essentially normal.  During the April 2008 examination, the Veteran reported the onset of his left hip pain to be two years prior.  He reported the pain to extend from his back into the right hip and then through to the left hip.

Upon examination of the Veteran and review of the evidence of record, the VA examiner concluded that the Veteran had low back and bilateral hip pain, secondary to degenerative disease of the lumbar spine.  The examiner stated that the Veteran did not have hip pain secondary to osteoarthritis of the hip joints.  He found that the Veteran's left hip pain was not secondary to his right hip, but rather, was referred pain secondary to a low back disability.  The examiner further determined that there was no connection between the Veteran's claimed left hip disability and his right hip.  He noted any limitation of motion to be secondary to pain and not due to degenerative arthritis of the hip joints.  The examiner concluded that the Veteran did not have osteoarthritis of the left hip.

The Board notes that without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 135 (Fed.Cir.2001).  Thus, to the extent that the Veteran is seeking service connection for his left hip pain secondary to his right hip disability, service connection is not warranted.  Id.  Furthermore, to the extent that the Veteran does have a diagnosis of degenerative arthritis/degenerative joint disease of the left hip during the appeal period, there is no evidence suggesting that that condition is related to or aggravated by the Veteran's service-connected right hip disability.  The April 2008 VA examiner reviewed the evidence of record, but found no connection between the Veteran's claimed left hip disability and his service-connected right hip disability.  The examiner determined that the Veteran's complaints of increased left hip pain were due to a low back disability, for which the Veteran is not service connected.  

In consideration of the evidence of record, the Board finds that the Veteran does not have a left hip disability that is proximately caused or made worse by his service-connected post-operative residuals of an excision of a tumor of the right hip with arthritis.  The April 2008 VA examination report detailed above is highly probative evidence for deciding the claim.  The examiner reviewed the claims folder and his opinion is based on all of the evidence of record, to include the prior examination reports and VA treatment reports, none of which suggests that the Veteran has a left hip disability that was caused or made worse by his service-connected right hip disability.

Although the Veteran may believe that he has a left hip disability due to his service-connected right hip disability, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusions to the contrary.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the Board finds that the evidence of record fails to demonstrate that the Veteran has a left hip disability proximately due to or the result of his service-connected right hip disability.  Nor does the evidence show that the Veteran's right hip disability has aggravated any diagnosed left hip disability.  Service connection for a left hip disability is therefore not warranted on a secondary basis.  See Allen, supra; 38 C.F.R. § 3.310; see also Sanchez-Benitez, supra.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a left hip disability under the theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).  

III.  Increased Rating--Sinusitis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011). 

The Veteran's service-connected frontal sinusitis with allergic rhinitis has been evaluated as 10 percent disabling 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522-6512.  The Board notes that with diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  In this case, the relevant DCs pertain to allergic rhinitis (DC 6522) and chronic frontal sinusitis (DC 6512).  

Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522 (2011).

Frontal sinusitis under DC 6512 is rated in accordance with the General Rating Formula for Sinusitis, which provides for a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6512 (2011.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. at Note.

Of record is a July 2005 VA examination report recording the Veteran's complaints of nasal congestion throughout the year and recurrent sinusitis.  The Veteran reported a history of seven sinus surgeries since 1957, with the most recent surgery being approximately one year prior.  Nasal obstruction and polyps were not found.  No other symptoms were reported.  

The Veteran underwent a VA examination in September 2006, at which time it was noted that the Veteran had not had any recent surgery or incapacitating episodes as a result of sinusitis.  Nor had he required treatment with antibiotics in the last year.  The examination report did, however, suggest that the Veteran was experiencing symptoms of headaches, pain, and purulent discharge.  Physical examination showed that the nares were patent and there was slightly increased erythema in right nasal mucosa without secretion of blockage or polyp.  No postnasal discharge was noted.  

The Veteran was afforded another VA examination in March 2010.  He reported that since his last sinus surgery, he has been plagued with hypersensitivity and neuritic pain concomitant with migraine variant headaches.  He reported problems with sinus blockage, but indicated that his primary problem was pain in the area of his surgery and associated headaches.  He indicated flare-ups every other week, lasting a week, with headaches.  The drainage from his sinuses was noted to be mucopurulent yellow and profuse enough that gagged him and interfered with his sleep.  His nasal passage became occluded with the drainage, but featured no in situ structural obstruction.  Antibiotic treatment was denied, as was a history of osteomyelitis 

The examiner found no current rhinitis symptoms.  Current sinus symptoms were noted to be purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  Headaches were noted to occur daily.  A history of incapacitating headaches was noted; however, none required four to six weeks of antibiotic treatment.  Non-incapacitating episodes, characterized by headaches, purulent discharge, and sinus pain were noted to be near constant.  There were no signs of nasal obstruction or nasal polyps.

Given the July 2005, September 2006, and March 2010 VA examination reports, the Board finds that the Veteran met the criteria for a 50 percent rating beginning March 15, 2010, the date of the VA examination documenting near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge after repeated surgeries.  See 38 C.F.R. § 3.400(o) (2011).  The Board finds that although there was evidence of headaches, pain, and purulent discharge prior to that date, the record does not suggest that the Veteran experienced either near constant sinusitis or at least six non-incapacitating episodes a year.  Indeed, a review of the VA treatment records dated between 2006 and 2010 fail to reveal complaints of sinus pain and discharge on a consistent basis.  The Veteran himself reported that he had not been prescribed antibiotics as treatment for his sinusitis.  Incapacitating episodes were specifically denied on examination in September 2006.  Given the lack of evidence documenting either near constant sinusitis or at least six non-capacitating episodes a year prior to March 15, 2010, the Board can find no basis upon which to award a rating greater than 10 percent under DC 6512 prior to that date.  A higher rating is also not warranted under the rating criteria set forth in DC 6522 as the evidence has not demonstrated the presence of polyps, which is required for a 30 percent rating.  38 C.F.R. § 4.97, DC 6522.

Since March 15, 2010, however, the Board finds that the symptoms exhibited by the Veteran conform most closely to the criteria for a 50 percent rating, as evidence by the VA examination report documenting near constant symptoms.  The Board notes that the Veteran did not indicate during that examination the date on which he began experiencing near constant sinusitis and thus, the Board cannot conclude that a 50 percent rating was warranted prior to the date.  See Hart, supra; 38 C.F.R. § 3.400(o) (2011) (providing that generally the effective date for increases is the latter of the date of receipt of claim or date entitlement arose).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected diabetes mellitus] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  


ORDER

Entitlement to service connection for a left hip disability secondary to right hip disability is denied.

Entitlement to a disability evaluation in excess of 10 percent for service-connected frontal sinusitis with allergic rhinitis prior to March 15, 2010, is denied.

Entitlement to a disability rating of 50 percent for service-connected frontal sinusitis with allergic rhinitis is granted as of March 15, 2010.


REMAND

The Board notes that the Veteran has been afforded several VA compensation examinations in connection with his claim for an increased rating for his service-connected post-operative residuals of an excision of a tumor of the right hip with arthritis, the last of which was conducted in April 2008.

On examination in June 2003, it was noted that the Veteran's right hip disability caused continuous and significant pain and required the use of crutches, as well as multiple medications to control the pain.  The examiner indicated that "[t]his severely limits his activity and essentially makes his condition one of being unemployable."  On examination in April 2008, however, it was believed that the Veteran's right hip pain was secondary to degenerative disease of the lumbar spine.  The examiner stated that the Veteran's severe and current functional disability is a result of his lumbar spine degenerative disease and his chronic pain condition, and not the result of his in-service excision of the eosinophilic granuloma of the right iliac crest.  

In March 2010, the Veteran was afforded a VA examination in connection with his claim for an increased disability evaluation of his service-connected sinusitis.  That examination report noted that the Veteran was not then-currently employed.  His usual occupation was listed as a supervisor for a publisher.  It was stated that the Veteran had retired in 1993 on account of medical/physical problems related to his hip.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Here, although entitlement to TDIU was denied by the RO in its September 2005 rating decision, from which a portion of this appeal stems, and the Veteran did not specifically disagree with that aspect of the decision, given the Court's holding in Rice, supra, and because additional evidence has been received that again raises the issue of unemployability, the Board finds that entitlement to TDIU remains part of the claim on appeal.

The Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, although the June 2003 examiner indicated that the Veteran's right hip disability severely limited his activity and essentially rendered him unemployable, no VA examination conducted during the pendency of the Veteran's appeal specifically assessed the Veteran's employability, based on both an assessment of all his service-connected disabilities and his educational and occupational history and experience.  Further, the April 2008 VA examiner suggested that the Veteran's functional ability was impaired not by his service-connected right hip disability, but rather by his degenerative disease of the lumbar spine, for which the Veteran is not service connected.  Given the conflicting evidence regarding the functional impact of the Veteran's right hip disability, and the absence of relevant clinical information regarding the Veteran's employability, the Board finds that the current medical evidence of record is inadequate to address the Veteran's claim for a higher rating for post-operative residuals of an excision of a tumor of the right hip with arthritis.  Further development is, therefore, necessary.  An examination is also necessary given that more than three years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability, especially in light of the April 2008 VA examiner's findings.  

Accordingly, the claim must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current nature and degree of his service-connected right hip disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As part of VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

In October 2007, the Veteran claimed service connection for peripheral neuropathy and right hip radiculopathy, which he asserted were secondary to his service-connected right hip disability.  As noted above, secondary service connection is warranted for a disability that is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen, supra; 38 C.F.R. § 3.310.

Although in April 2008, the VA examiner found no evidence of right hip radiculopathy, given that the Veteran will be afforded a new VA examination, the Board finds that the Veteran's claims of service connection for peripheral neuropathy and right hip radiculopathy must also be remanded because evidence obtained on remand may affect the outcome of those claims.  Cf. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, as part of the examination to be obtained on remand, the examiner should consider whether the Veteran has peripheral neuropathy and/or right hip radiculopathy caused or made chronically worse by the Veteran's in-service excision of a tumor of the right hip with arthritis or its residuals.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right hip disability and related symptoms since 2003.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Upon completion of the above requested development, the Veteran should be scheduled for a VA examination in connection with his claim for an increased evaluation of his service-connected right hip disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies, including x-rays, should be conducted.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

After examining the Veteran, the examiner should provide a full description of the current functional impairment attributable to the right hip disability.  Range-of-motion studies should be conducted.  Insofar as is practicable, the examiner should identify any limitations attributable solely to the in-service excision of a tumor of the right hip and its residuals.  It should be specifically noted whether the Veteran experiences right hip pain as a result of lumbar disc disease as opposed to pain due to the hip disability itself.  Clinical findings should also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner should indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the right hip; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner should express such functional losses in terms of additional degrees of limited motion.

The examiner should also determine whether the Veteran suffers from right hip radiculopathy and/or peripheral neuropathy and address specifically whether any such radiculopathy or peripheral neuropathy was caused or aggravated by the Veteran's in-service excision of a tumor of the right hip with arthritis or its residuals.  The examiner's opinion should be based upon both physical examination and consideration of the Veteran's documented history and assertions through review of the claims file.  38 U.S.C.A. § 5103A.  

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale should be provided for all opinions expressed.

The examiner should also comment on the Veteran's employment and employability.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his post-operative residuals of an excision of a tumor of the right hip with arthritis, the Veteran is service connected for major depressive disorder, sinusitis with allergic rhinitis, a left eyebrow scar, a right hip scar, bilateral hearing loss, and tinnitus.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues of entitlement to service connection for right hip radiculopathy, peripheral neuropathy, and an evaluation greater than 30 percent for the Veteran's service-connected post-operative residuals of an excision of a tumor of the right hip with arthritis.  Any staged ratings as deemed appropriate should be assigned.  The AOJ must also specifically consider whether a rating of TDIU is warranted as part of its readjudication of the Veteran's increased rating claim.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  (If a TDIU rating is not granted, the SSOC should address this issue.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


